Citation Nr: 1825477	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-20 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the nasopharynx, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1985 to December 1991.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran passed away in April 2017.  The Appellant is the Veteran's surviving spouse who has been properly substituted.

The Board notes that the Appellant has separately filed a claim for service connection for the cause of the Veteran's death, to include entitlement to compensation under 38 U.S.C. 1151 (2012).  Although the Veteran submitted an April 2018 statement in which she disagreed with the decision, she has not yet formally filed a Notice of Disagreement.  As the rating decision has not been appealed to the Board, it is not within the jurisdiction of the Board at this time.


FINDING OF FACT

The Veteran's squamous cell carcinoma did not manifest within a year of service and is not related to service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for squamous cell carcinoma of the nasopharynx have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  

The Board acknowledges that the Veteran was not provided with a VA examination for his squamous cell carcinoma.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.

In this instance, although no examination is possible due to the Veteran's death, it is still possible that the Board could remand the claim in order to obtain a medical opinion.  However, the Board finds that remanding for an opinion is not warranted.  Although the claims file contains a July 2011 diagnosis of squamous cell carcinoma, there is insufficient information in the record to suggest that the disability occurred during service, continued since service, or has any relationship to service.  Therefore, there is no need for a VA medical opinion at this time and VA has met its duty to assist with respect to obtaining pertinent evidence.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

The Veteran has filed a claim for service connection for squamous cell carcinoma.  The Veteran, and now the Appellant, asserts that the Veteran's carcinoma is related to his military service, to include his tobacco and alcohol use.  The Board finds that service connection is not warranted.

As an initial matter, the Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis related to squamous cell carcinoma.  Significantly, a November 1991 separation examination was absent of any complaints of or observed symptoms related to squamous cell carcinoma.  

In fact, the post-service evidence does not reflect symptoms related to squamous cell carcinoma for many years after the Veteran left active duty service.  In July 2011, the Veteran was first diagnosed with squamous cell carcinoma.  The Board emphasizes that because the Veteran left active service in 1991, it was not until approximately 20 years later that the record first indicates any symptoms or a diagnosis of squamous cell carcinoma.  Therefore, continuity is not established based on the clinical evidence.  Additionally, as the chronic disease was diagnosed more than a year after discharge, the Veteran is not eligible for consideration under the chronic disease presumption.  Indeed, neither the Veteran nor the appellant has asserted that this disorder was present during active duty service, or that he has been experiencing related symptoms since he left the military.  

Next, service connection may also be granted when the evidence establishes a medical nexus between a claimed disorder and either his active duty or a service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite his contentions to the contrary.

As an initial matter, the Board notes that there are no treatment records establishing that the Veteran's squamous cell carcinoma is related to active duty, nor has any physician asserted that such a relationship exists.  Additionally, there is a 20 year gap between his military service and when records first indicate treatment for or a diagnosis of squamous cell carcinoma.  

As far as the Veteran's assertions that relate his cancer to exposure to oil fumes and burning oil wells while deployed to Southwest Asia, even if the Board were to acknowledge that such exposure existed (which is not established beyond the Veteran's own statements), there is no medical evidence of record that establishes a link between such exposure and his nasopharynx cancer.  

The Bard has separately considered the argument by the appellant's representative that the Veteran's alcohol and tobacco, which may be significant factors in nasopharynx cancer, is due to his service-connected PTSD.  It should be noted at the outset VA regulations prohibit service connection for a disorder that is related to tobacco use.  38 C.F.R. § 3.300.  

Moreover, although it is theoretically possible that service connection may be warranted if the Veteran's PTSD caused him to smoke more than he normally would, this argument is unavailing in this case.  See Adjudicative Procedures Manual, M21-1, Part IV.ii.2.K.4.d (April 3, 2018).  Specifically, while the Veteran and appellant have argued that his smoking increased following his PTSD stressor, this is not established in the record.  For example, the Veteran himself stated in September 2011 that he smoked for approximately 30 years.  Additionally, in February 2014, he stated that he used smokeless tobacco since age 16.  Therefore, even if the Veteran had increased his tobacco use since service, the Veteran had a history of smoking before service that cannot be ignored.  

Similarly, to the extent that the Veteran's alcohol use may be a factor in his cancer, such use also does not appear to have worsened since his active duty service.  For example, he stated in March 2017 that he started drinking when he was 13 years old.  Finally, even if the Board accepted that the Veteran abused alcohol due to his PTSD, there has been no evidence presented f a connection between alcohol and squamous cell carcinoma.  

Without any basis to suggest that the Veteran's squamous cell carcinoma is related to military service, the Board finds that the weight of the competent evidence does not attribute the squamous cell carcinoma to military service despite contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C. § 5107(b) (2012).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for squamous cell carcinoma to the nasopharynx, for purposes of accrued benefits, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


